Citation Nr: 1527777	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-32 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material has been received to reopen service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, the Veteran testified at a video hearing before a Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied service connection for a back disability, finding a lack of evidence of a nexus between any current back disorder and any disease or injury of the back in service.  The Veteran did not perfect a timely appeal of this decision.  

2.  Records received since the October 2005 rating decision contains evidence not previously considered that has a tendency to establish a nexus between a current back disorder and an in-service disease or injury.  

3.  A current thoracolumbar spine disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease or injury.  


CONCLUSIONS OF LAW

1.  The October 2005 rating decision denying a service connection claim for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  Evidence received since the October 2005 rating decision is new and material and the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  A thoracolumbar spine disorder was not incurred in service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of a January 2013 letters which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to an application to reopen a claim for service connection, VA must notify the claimant of the evidence that is necessary to both reopen the previously denied claim and to establish entitlement to service connection.  To satisfy this requirement, VA is required to look at the bases for the prior denial of service connection and to provide the Veteran with notice that describes what evidence is needed to substantiate those elements required to establish service connection that were found to be insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because, however, the Board finds new and material evidence has been received by VA in the present case, it need not further discuss that aspect of VA's duties to notify and assist a claimant.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal, most recently in February 2013.  The Board notes the Veteran's contentions that the VA examinations were not thorough and complete.  Specifically, during the Board hearing, he explained he felt the September 2011 VA examiner failed to accurately report the cause of his injury as he never claimed the injury was caused from lifting artillery shells but rather felt it was due to an injury while shoveling snow.  A February 2013 statement indicated he felt the February 2013 VA examination showed inaccurate results as it did not reflect similar findings to the prior VA examination or private treatment records.  During the Board hearing the Veteran further argued that he worked as the RO's point of contact and had been frequently in contact with both physicians and felt it was a conflict of interest to be seen by either physician.  On review, however, the Board finds the totality of the VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal.  The VA examiners were appropriate specialists.  Cox v. Nicholson. 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion").  While the Veteran expressed concern about the September 2011 VA examiner not accurately reporting the cause of his injury, this was rectified by VA providing another examination where the examiner considered and discussed the back injury concomitant with a cough.  While the Veteran felt the September 2013 VA examiner's findings must not be accurate his argument for this was that the examination portion was quick and the findings did not exactly match the findings of other examinations.  He has not argued any deficiency in skill, knowledge or ability of the physician or argued that equipment used was not working properly.  While the examination yielded different range of motion and other physical findings, such is expected to some degree as the examination is a snapshot of the physical abilities on one given day and the totality of the record is considered in rating.  See e.g. 38 C.F.R. § 4.2.  To the extent to which the Veteran argues the examination posed a conflict of interest because he had worked at the RO and dealt with the examiners, he has not otherwise met his burden of showing that the examination was deficient in any way or unduly compromised.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that, under the rule of prejudicial error, it is the burden of the claimant to show harmful error); see also Sickels, 643 F.3d at 1365-66 (holding that the initial burden is on the claimant to show that an examination was inadequate); accord Rizzo, 580 F.3d at 1290-1291.  Merely because an examination occurs at a given location is not reason, alone, to doubt its veracity.  Therefore, further examination merely based on an unsubstantiated allegation is unwarranted.  As the examiners reviewed the file, considered the lay reports, and provided rationales for the opinions provided the VA examinations are therefore adequate for purposes of this appeal, as are competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in April 2015.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  New and material evidence - Back disorder

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed.  38 U.S.C.A. §§ 7104, 7105(c),(d)(3); 38 C.F.R. §§ 20.1100, 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).  

Historically, the RO most recently denied service connection for a back disorder in an October 2005 rating decision.  The Veteran did not file a timely notice of disagreement regarding this determination; thus, this rating decision became final.  The Veteran initially sought to reopen this claim in July 2011, and his application to reopen was denied in an October 2011 rating decision.  Prior to this decision becoming final, he submitted additional evidence in September 2012, evidence which the RO found new and material.  See 38 C.F.R. § 3.156(b).  In a May 2013 rating decision, the RO reopened service connection for a low back disability and denied this claim on the merits.  

Since the prior final denial of the claim in October 2005, recent evidentiary submissions have included VA and private treatment records and the Veteran's own hearing testimony.  Among these is a September 2012 statement from a private doctor, J.S.K.  In this statement, Dr. K. wrote that upon examination of the Veteran and review of his medical history, Dr. K. was of the opinion the Veteran's current degenerative disc disease of the lumbosacral spine was possibly related to an in-service injury.  

Having reviewed the evidentiary submissions since October 2005, the Board finds that new and material evidence to reopen service connection for a back disorder has been received.  Specifically, the September 2012 private medical opinion suggests the Veteran has a current back disorder potentially resulting from an injury sustained in service.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence suggests a possible nexus between a current back disorder and an injury in service, the lack of which was a basis of the prior final denial of service connection.  Therefore, the claim is reopened.  




III.  Service connection

The Veteran seeks service connection for a low back disorder.  He asserts he first began experiencing symptoms of a spinal disorder in service, and such symptoms have continued since that time.  Specifically, he asserts that he experienced low back pain while shoveling snow during service, suggestive of a chronic disorder of the thoracolumbar spine.  

As an initial matter, the Board finds it may consider the Veteran's service connection claim on the merits.  As the RO has also considered the Veteran's service connection claim on the merits, no prejudice results to the Veteran from the Board's adjudication on the same basis at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

During active duty service in December 1974, the Veteran was seen for a back ache.  On physical examination, he had slight tenderness of the back.  He was given muscle relaxers.  On examination for service separation in September 1975, no abnormalities of the back were found.  

In April 1999, the Veteran sought private medical treatment for chest pain since 1995 related to moving heavy objects at work.  He also reported he "began to have low back pain which radiated down [his] left leg."  An April 1999 private MRI study of the lumbosacral spine indicated mild central disc bulging with moderate foraminal narrowing at L4-5.  That same month, he was given steroid injections into his lumbosacral spine.  He was given a second steroid injection in May 1999.  In September 2003, while seeking private treatment, the Veteran reported low back pain since 1995, according to the private clinical notation.  

In a May 2005 statement, the Veteran reported that he did not have medical insurance or the money to see a doctor for his back immediately following service.  

In support of his claim, the Veteran submitted a June 2011 statement from R.S.  It is unclear from the statement whether R.S. is a physician or some other competent medical expert.  R.S. wrote that the Veteran's service treatment records were reviewed, and the current diagnosis of degenerative disc disease was at least as likely as not caused by or the result of complaints in service.  No further rationale was provided.  

On VA examination in September 2011, the Veteran was diagnosed with mild degeneration of the lumbosacral spine.  After review of the claims file and physical evaluation of the Veteran, the VA examiner, a nurse practitioner, found it was less likely than not that the Veteran's current degenerative changes of the lumbosacral spine were related to his in-service complaints of low back pain.  

In September 2012, VA received a letter from J.S.K., D.C., who confirmed a current diagnosis of degenerative disc disease.  Dr. K. further wrote that it was as likely as not that this current diagnosis "may be the result of the complaint in service."  

In support of his claim, the Veteran also submitted the February 2013 statement of his sister.  She wrote that the Veteran lived with her for ten years following his separation from service, and complained of a back condition during that time.  

Most recently, the Veteran was afforded a VA examination in February 2013.  The claims file was reviewed and the Veteran was physically examined by the examiner, W.J.S., M.D., a VA physician.  Current diagnoses of arthritis and degenerative disc disease of the lumbosacral spine were confirmed.  Regarding the etiology of these disabilities, the examiner noted that while the Veteran reported low back pain in service, he did not seek follow-up care after his initial treatment, did not report any disabilities of the back on service separation, and did not, according to the medical evidence of record, seek private or VA treatment for a back disability immediately after service separation.  Based on his review of the record and physical examination of the Veteran, the VA examiner concluded that it was less likely than not any current disability of the thoracolumbar spine was related to an in-service disease or injury.  The examiner opined that the Veteran's in-service low back injury was "incidental" and was unrelated to any current diagnosis.  

After considering the totality of the evidence, the Board finds service connection for a thoracolumbar spine disorder is not warranted.  While the Veteran complained of and was treated for back pain in service, these complaints appear to have been acute and transitory.  The Veteran did not report or seek treatment for any symptoms of the low back for the remainder of service or for several years thereafter.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran has asserted that during service, he was discouraged by more senior sailors from seeking additional care, and that following service, he did not have the money to obtain private treatment for his back.  The Board finds the Veteran's statements in this regard to be contradictory; in a May 2005 statement to VA, the Veteran stated he did not have the money to seek private treatment for his back and his job at the time did not offer health insurance.  In an October 2011 statement, however, and in his sister's February 2013 statement, these parties reported that the Veteran did seek treatment from various doctors immediately following service, but those doctors are either deceased or retired, and treatment records are not available.  

The Board further notes that, as noted above, private medical records for the period 1999-2003 reflect the Veteran's reports of onset of his low back pain in 1995, many years after service.  At no point in these records does the Veteran give a history of chronic low back pain since service separation.  As these statements were made for treatment purposes only and prior to his claim being filed, they are considered more probative by the Board.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  As such, the Board finds the preponderance of the evidence to be against chronicity of low back symptomatology since service separation.  

Finally, when the claim was presented to competent experts in 2011 and 2013, these experts found no nexus between the Veteran's in-service back pain and his current diagnoses of arthritis and degenerative disc disease of the thoracolumbar spine.  They concluded that no such current disorders had their onset in service or manifested to a compensable degree within a year thereafter.  The Board notes, however, that the Veteran has submitted additional private medical evidence in support of his claim.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, the Board finds Dr. K.'s aforementioned opinion to be of minimal probative value, as its language is inherently speculative ("may be the result" of an in-service injury) and while Dr. K. reviewed the service treatment records, he did not indicate he reviewed the remainder of the Veteran's post-service medical history.  

Thus, the Board finds that given the speculative nature of this opinion, it is of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (a physician's opinion that an unspecified preexisting service- related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  In contrast, the two opinions from the VA examiners were based on a review of the Veteran's complete medical history, to include post-service private treatment records.  

Likewise, the June 2011 statement from R.S. is similarly speculative, and lacks a detailed rationale.  Even presuming R.S. is a competent medical expert, a status not made clear in the original statement, R.S. did not discuss the Veteran's post-service medical history, to include prior statements of onset of back pain in the 1990s.  In contrast, the September 2011 and February 2013 VA medical opinions were based on a full review of both the service treatment records and the post-service medical history, and are considered more probative by the Board.  

The Veteran and his sister have asserted a current thoracolumbar spine disorder began during service.  Nevertheless, these parties are not competent to assert onset of a thoracolumbar spine disorder in service, or to offer etiological evidence.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Diagnosing and determining the cause of orthopedic disabilities requires interpretation of symptoms, knowledge of orthopedic medical practice, and other specialized expertise and training.  Such has not been demonstrated by the Veteran or his sister in the present case.  

Lay testimony on the etiology of a current diagnosis of an orthopedic disorder is not competent in the present case, because neither the Veteran nor his sister are competent to diagnose an orthopedic disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While they are competent to testify regarding such observable symptomatology as back pain, such assertions of in-service symptomatology do not equate to a diagnosis.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record in the present case.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.  

Based on these medical examination and treatment reports and the other competent evidence of record, the Board finds the preponderance of the evidence to be against the claim of service connection for a thoracolumbar spine disorder.  The Veteran was not diagnosed with a current thoracolumbar spine disorder during service, and various VA examiners have reviewed the entire file and found no evidence of a link between service and any current thoracolumbar spine diagnoses.  The Veteran's arthritis of the thoracolumbar spine also did not manifest to a compensable degree within a year of service separation.  Thus, service connection on any basis for a thoracolumbar spine disorder must be denied.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a thoracolumbar spine disability, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  









ORDER

New and material evidence having been received, the service connection claim for a low back disorder is reopened.  

Service connection for a lumbosacral spine disability is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


